Citation Nr: 0425386	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-22 022A	)	DATE
	)
	)



Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska




THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service-connection for chronic 
obstructive pulmonary disease (COPD).




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1968 to 
September 1970, and un-credited service from January 1976 to 
May 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


REMAND

The May 2003 rating decision denied a claim to reopen a 
previously denied claim of service connection for COPD 
because new and material evidence sufficient to reopen the 
claim had not been received.  The veteran perfected his 
appeal by filing a VA Form 9 which was received in August 
2003.  On that form the veteran checked the box indicating 
that he did not wish to appear in person at a hearing before 
a member of the Board.  Nevertheless, he also checked a box 
to indicate that he would appear personally at a local VA 
office before a Board member.  The RO asked the veteran for 
clarification in a correspondence dated in September 2003.  
The veteran responded in September 2003 that he could not 
appear before any hearing either at the RO in Lincoln, or in 
Washington because he did not have transportation available.  
(The veteran apparently had moved to Nebraska, since he gave 
an Omaha, Nebraska return address in his September 2003 
correspondence.)  Thereafter, in January 2004, the veteran's 
file was transferred to the RO in Lincoln, Nebraska.  The RO 
provided the veteran with a supplemental statement of the 
case (SSOC) dated in June 2004.  The veteran then submitted 
another VA Form 9, dated later in June 2004.  On the new VA 
Form 9, the veteran checked the box indicating that he wanted 
a hearing at the RO before a member of the Board.  There is 
no indication in the record that the veteran ever was 
afforded a Board hearing.  Consequently, a remand is required 
so that a Board hearing can be scheduled at the RO.

The Board also notes that the veteran is ostensibly 
unrepresented in this appeal, as his previously appointed 
representative, AMVETS, withdrew its representation in May 
2002.  The Board notes, however, that, in a letter dated in 
May 2004, the Disabled American Veterans (DAV) submitted 
medical evidence on the veteran's behalf.  On remand, the RO 
should clarify whether the veteran intends for DAV to 
represent him.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
ascertain whether he now intends to be 
represented by DAV.  If he does, he 
should be asked to provide a written 
appointment to that effect.  

2.  The RO should schedule the veteran 
for a Board hearing at the RO.  The 
veteran should be given notice of the 
hearing and opportunity to prepare.

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

